Case 19-01326-hb   Doc 27-4 Filed 09/06/19 Entered 09/06/19 10:50:19   Desc
                    Management Agreement Page 1 of 5
Case 19-01326-hb   Doc 27-4 Filed 09/06/19 Entered 09/06/19 10:50:19   Desc
                    Management Agreement Page 2 of 5
Case 19-01326-hb   Doc 27-4 Filed 09/06/19 Entered 09/06/19 10:50:19   Desc
                    Management Agreement Page 3 of 5
Case 19-01326-hb   Doc 27-4 Filed 09/06/19 Entered 09/06/19 10:50:19   Desc
                    Management Agreement Page 4 of 5
Case 19-01326-hb   Doc 27-4 Filed 09/06/19 Entered 09/06/19 10:50:19   Desc
                    Management Agreement Page 5 of 5
